Citation Nr: 9913028	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
disorder.

2.  Entitlement to service connection for residuals of a 
fractured rib.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 14 to May 4, 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  (The Board remanded the 
appeal in September 1997 for further evidentiary 
development.)


FINDINGS OF FACT

1.  A lumbosacral disorder pre-existed the veteran's short 
period of active duty and did not undergo a worsening during 
this period of service.

2.  The veteran fractured a rib at T8 prior to service and 
there was no worsening of this debility during his period of 
active duty.  


CONCLUSIONS OF LAW

1.  The veteran does not have a lumbosacral disorder that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1998).

2.  The veteran does not have residuals of a rib fracture 
that were incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that, while he had injured his low back 
and ribs in a January 1995 fall prior to military service, 
the problems from these injuries had resolved prior to entry 
onto active duty in April 1995.  He asserts that, during his 
active military duty, he again injured his low back and ribs 
while performing physical training.  In the alternative, he 
asserts that pre-existing low back and rib problems were 
aggravated by his military service.  It is also requested 
that the veteran be afforded the benefit of the doubt.

Under applicable law and regulation, every veteran is taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 
3.306.  This presumption of soundness may be rebutted by 
clear and unmistakable evidence showing that the injury or 
disease existed before acceptance and enrollment, and was not 
aggravated by such service.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  

In the veteran's case, pre-enlistment medical records from 
Raleigh General Hospital, dated in January 1995, were 
received by the RO.  A January 7, 1995, record shows that the 
veteran fell and injured his low back area.  Lumbar spine x-
rays revealed no fracture, but showed minimal degenerative 
changes at L5-S1.  The diagnosis was lumbosacral strain and 
para-lumbar muscle strain.  A January 14, 1995, record shows 
that the veteran complained of left rib cage pain.  Left rib 
x-rays were negative.  The diagnosis was significant rib 
strain secondary to a fall.

An August 1995 letter from the state Workers' Compensation 
Division indicates that the veteran was seen on January 16, 
1995, by a Dr. Warvariv for an injury to the left hemithorax 
and back.  Reportedly, there was no evidence of a fracture.

Medical pre-screening forms completed by the veteran 
indicates that he reported on January 26, 1995, and on 
February 27, 1995, that he had never had any back trouble.  A 
February 1995 enlistment examination revealed no back or 
musculoskeletal abnormality.  An April 25, 1995 medical board 
report shows that the veteran had a history of left chest 
wall/rib pain and low back pain in January 1995.  It was 
noted that he was a rescue worker and had a history of rib 
fractures and probable herniated disc that had existed prior 
to service.  Examination showed the veteran to be tender to 
palpation over both the left anterior rib cage and the 
lumbosacral spine.  X-rays of the ribs revealed an old 
fracture of a rib at T8.  X-rays of the lumbosacral spine 
were within normal limits.  The diagnoses were an old 
fractured rib and low back pain.  The medical board opined 
that the foregoing problems pre-existed military service and 
were not permanently aggravated by service.  

A post-service treatment record from Raleigh General 
Hospital, dated May 8, 1995, shows the veteran sought pain 
management treatment for his back and rib pain.  The record 
indicates that the veteran had a history of a fractured rib 
and questionable slipped disc in January 1995.  The diagnoses 
were lumbosacral strain and status post fractured rib.  

The veteran appeared at a personal hearing at the RO in 
September 1997.  He testified that, before military service, 
he injured his back and ribs when he fell while working as a 
rescue worker in January 1995.  He was treated on two 
occasions at Raleigh General Hospital.  Examinations 
disclosed rib and low back strains.  He said that adverse 
symptomatology from these strains resolved after 
approximately two weeks.  He then returned to work.  The 
veteran's pain was treated with medication and he was also 
prescribed a rib binder.  The veteran, following his January 
1995 treatment, did not see a physician prior to his entry 
into military service in April 1995.  He further testified 
that, while performing physical training (sit-ups and push-
ups) approximately two weeks into his training, he heard 
something "snap" in his mid-back.  The pain thereafter 
radiated towards his chest.  He was treated the next morning 
in the emergency room at the base dispensary.  After a 
physician gave him a quick examination (the physician just 
lifted his knees up to his chest and no x-rays were taken), a 
nurse gave him injections into his hip and back.  He did not 
know what he was injected with.  He thereafter underwent a 
medical board examination, which included x-rays, and he was 
discharged from military service four days later.  The 
veteran said that the x-rays taken in conjunction with the 
medical board showed an old rib fracture at the 7th or 8th 
left rib.  However, the examiner did not tell him how old the 
fracture was.  Since service he treated his problems by lying 
down and taking Tylenol.  

More recently, following the Board's September 1997 remand, 
the veteran reported for a VA examination in September 1998.  
The Board notes that this examiner specifically reported that 
she reviewed the record on appeal.  Moreover, the examiner 
reported that the purpose of the examination was to state the 
medical probabilities that the low back disability or rib 
disability either began during military service or underwent 
a worsening during military service.  The examiner also 
reported that she was to state whether such worsening was 
beyond the naturally expected progress of the disease or 
injury.

At the 1998 VA examination, the veteran reported that, in 
1995, he suffered an injury while in basic training.  He 
stated that he broke two ribs and suffered a herniated 
nucleus pulposus during physical training.  He stated that he 
was hurt late at night and by early in the morning he was in 
such pain that he could not make it to breakfast.  X-ray of 
the lumbar spine was normal.  The diagnoses were low back 
pain and history of rib fractures.  The examiner opined that 
the evidence of record showed that the veteran's back and rib 
conditions existed prior to military service.  It was felt 
that there was no evidence to support a finding that the 
conditions worsened during service.  The examiner also 
explained that old fractures were clearly distinguishable 
from new ones when reading x-ray films and that fractures are 
easily missed.  

The Board notes that, as reported above, pre-service medical 
records show that the veteran had back and chest wall 
injuries.  Less than six months prior to his entry onto 
active duty, he was diagnosed with low back strain and a 
significant rib strain.  Subsequently, a medical board, in 
April 1995, found x-ray evidence of an old fractured rib at 
T8 and low back pain.  The medical board thereafter opined 
that such problems pre-existed military service and were not 
aggravated thereby.  Moreover, four days after his separation 
from military service, the veteran sought pain management 
treatment at Raleigh General Hospital for back and rib pain.  
Tellingly, a review of this treatment record discloses that 
the veteran reported a history of a fractured a rib and 
questionable slipped disc in January 1995; no mention of any 
in-service injury was made.  Furthermore, the September 1998 
VA examiner reported that it was easy to fail to see a 
fractured rib when reading x-rays.  

The Board finds that the opinions of the medical board and 
the 1998 VA examiner, taken together with the entire record, 
constitute clear and unmistakable evidence that a lumbosacral 
disorder and fractured rib pre-existed military service.  In 
fact, the medical board's and VA examiner's opinions stand 
uncontradicted by other medical opinion evidence.  Although 
the entry examination revealed no spine or musculoskeletal 
disability, the lack of a showing of injury during service, 
the medical board's opinion that the veteran's problems 
indeed existed prior to service and were not aggravated 
thereby, and the thorough review of the record by the VA 
examiner who concluded that there was no evidence to support 
of finding of worsening during service all support the 
Board's finding that clear and unmistakable evidence exists 
to show that both a lumbosacral disorder and rib fracture 
pre-existed service.  

Moreover, while the veteran has reported a worsening of 
problems during service, the Board finds the medical record 
more persuasive on this point and consequently of greater 
evidentiary weight.  The absence of injury or specifically 
noted incident during service, and the VA examiner's opinion 
leads the Board to conclude that there was in fact no 
worsening of the underlying pathology during service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claims of service connection.  


ORDER

Service connection for a lumbosacral disorder is denied.

Service connection for residuals of a fractured rib is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

